child's best interest, and (2) parental fault exists. NRS 128.105 (1999)
                (amended 2015); In re Parental Rights as to A.L., 130 Nev., Adv. Op. 91,
                337 P.3d 758, 761 (2014). The district court found that terminating
                appellants' parental rights was in E.W.'s best interest and found three
                parental fault grounds: parental unfitness, failure of parental adjustment,
                and risk of serious injury to E.W. if returned to appellants' home.       See
                NRS 128.105(2)(c)-(e) (1999) (amended 2015). Appellants argue that their
                case plans and the services provided to them by respondent did not
                account for their cognitive delays, and thus, their failure to complete their
                case plans, make behavior changes, and reunify with E.W. were not
                grounds to terminate their parental rights. Having considered the parties'
                arguments and reviewed the record, we conclude that the district court
                correctly applied the law, and substantial evidence supports the district
                court's factual findings. See A.L., 130 Nev., Adv. Op. 91, 337 P.3d at 761
                (providing that this court reviews the district court's findings of fact for
                substantial evidence, and questions of law de novo).
                            Substantial evidence supports the district court's finding of
                parental fault. As to parental unfitness, testimony established that E.W.
                was diagnosed with failure to thrive while in appellants' care and medical
                causes of this condition were ruled out. Appellants did not display
                appropriate recognition of E.W.'s hunger cues and when E.W. was
                removed from appellants' home his weight had become so low for his age
                that it no longer appeared on an infant growth chart. Additionally,
                appellants were unable even together to exhibit appropriate parenting
                after E.W. was removed. For example, Jennifer was aggressive toward the
                child during visits, and Michael was passive toward the child and Jennifer
                and was unable to correct Jennifer when she demonstrated inappropriate

SUPREME COURT
        OF
     NEVADA

                                                      2
(Op I947A
                parenting, such as improper feeding. This evidence supports the district
                court's determination that appellants failed to provide E.W. with proper
                care and were unfit parents.      See NRS 128.105(2)(c) (1999) (amended
                2015); NRS 128.106(1) (2013) (amended 2015) (providing that when
                determining parental fitness, a court shall consider any mental deficiency
                that "renders the parent consistently unable to care for the immediate and
                continuing physical or psychological needs of the child"); NRS 128.018
                (defining parental unfitness).
                             The district court's finding that appellants failed to adjust is
                also supported by substantial evidence.'      See NRS 128.105(2)(d) (1999)
                (amended 2015). Appellants did not meet their case plan objectives, and
                testimony established that appellants did not make behavior changes
                necessary to provide proper care for E.W. Moreover, two children
                previously living in appellants' home had been diagnosed with failure to
                thrive and removed by respondent, but appellants were not able to admit
                or recognize the nutritional deficiency that led to the failure-to-thrive
                diagnosis and the safety threat the children faced as a result of
                insufficient nutrition and care. The testimony regarding appellants'
                inability to make behavior changes, complete their case plans, and
                demonstrate a sufficient understanding of these children's failure-to-
                thrive conditions supports the district court's finding of appellants' failure
                to adjust. 2 NRS 128.0126 (stating that failure of parental adjustment


                      1 Tothe extent appellants argue that the district court improperly
                made findings regarding appellants' previous experience with respondent
                based on hearsay, we conclude that this argument lacks merit.

                      2 Becausesubstantial evidence supports the district court's failure-to-
                adjust findings, it is immaterial to the outcome of this appeal that the
                                                                  continued on next page...
SUPREME COURT
     OF
   NEVADA
                                                      3
MI 1947A ce
                 occurs when a parent is unable to substantially correct "the circumstances,
                 conduct or conditions which led to the placement of their child outside of
                 their home"); see In re Parental Rights as to A.P.M., 131 Nev., Adv. Op. 66,
                     P.3d (2015) (holding that "a completed case plan does not
                 prohibit the district court from terminating parental rights if termination
                 is otherwise warranted").
                             Substantial evidence also supports the district court's third
                 finding of parental fault: a risk of serious physical injury to E.W. if he
                 were to be returned to appellants' home.      See NRS 128.105(2)(e) (1999)
                 (amended 2015). Testimony established that E.W. failed to thrive in
                 appellants' care prior to removal and that appellants had failed to adjust
                 their behavior to consistently display appropriate parenting. NRS
                 128.013(c), (d) (providing that "injury" to a child's health occurs when a
                 parent neglects to provide the child proper subsistence, or fails to provide
                 the child adequate care).
                             Appellants additionally argue that terminating their parental
                 rights was not in E.W.'s best interest. NRS 128.109(2) (1999) (amended
                 2015) provides that when a child is removed from the home under NRS
                 Chapter 432B and resides out of the home for 14 of 20 consecutive months,
                 a court must presume that terminating the parental rights serves the
                 child's best interest. Appellants contend that applying the best-interest
                 presumption under NRS 128.109(2) is unfair because respondent failed to
                 develop an appropriate case plan tailored to appellants' needs and
                 contributed to the time lapse that triggered the presumption. NRS

                 ...continued
                 district court declined to apply the evidentiary presumption provided by
                 NRS 128.109(1)(b) (1999) (amended 2015).

 SUPREME COURT
          OF
     NEVADA
                                                      4
(0) 1947A

7171-1
5:O21!)
                128.109(3), however, states that the NRS 128.109(2) presumption "must
                not be overcome or otherwise affected by evidence of failure of the State to
                provide services to the family." NRS 128.109(3) (1999) (amended 2015).
                Additionally, appellants did not provide sufficient evidence that additional
                services could bring about reunification within a reasonable time. NRS
                128.107(4). Finally, substantial evidence supports the district court's
                findings that E.W. was placed with an experienced and stable foster
                family, with whom E.W. is well bonded, and thus, terminating appellants'
                parental rights is in E.W.'s best interest.
                            Accordingly, we
                            ORDER the judgment of the district court AFFIRMED. 3




                                                                 'U 7
                                                                    s.,              ,   •

                Gibbons                                       Pickering



                cc: Hon. Deborah Schumacher, District Judge, Family Court Division
                     Legal Aid Center of Southern Nevada, Inc.
                     Hutchison & Steffen, LLC
                     Washoe County District Attorney
                     Washoe District Court Clerk


                      3 The district court found appellants had rebutted the NRS
                128.109(1)(a) (1999) (amended 2015) presumption regarding token efforts,
                however, because only one parental fault ground is required to terminate
                parental rights under NRS 128.105(2) (1999) (amended 2015), the absence
                of token efforts does not affect the outcome of this case.

SUPREME COURT
       OF
    NEVADA


th 1947A



                                          IMPRIJ